DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 01/21/2021. Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Terminal Disclaimer

The terminal disclaimer filed on 07/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent application No. 10956609 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
                                 EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via phone conversation and email from Michael O’Keefe (Reg. No. 72285) on 07/05/2022. 
 The application has been amended as follows:
Please replace claim 1 with:
1.(Currently Amended) A computer-implemented method for safeguarding confidential information during a screen share session between two computing devices each having a screen, comprising:
                summarizing shared content to be displayed by one or more applications; 
expanding the summarized content to full content during a screen share with a second computer; 
reverting the full content back to the summarized content upon detecting a user is away from the second computer; [[and]]
replacing the summarized content with a code name when the second computer is engaged in a different screen sharing session,
                                wherein the code name is based on a communication history between the first computer and the second computer;
receiving, by the second computer, the summarized content shared by the one or more applications; and
displaying, by the second computer, the summarized content.

Please cancel claim 2.
Please replace claim 10 with:

10. (Currently Amended) A computer program product, comprising a non-transitory tangible storage device having program code embodied therewith, the program code executable by a processor of a computer to perform a method, the method comprising:                summarizing shared content to be displayed by one or more applications; 
expanding the summarized content to full content during a screen share with a second computer; 
reverting the full content back to the summarized content upon detecting a user is away from the second computer; [[and]]
replacing the summarized content with a code name when the second computer is engaged in a different screen sharing session,
                                wherein the code name is based on a communication history between the first computer and the second computer;
receiving, by the second computer, the summarized content shared by the one or more applications; and
displaying, by the second computer, the summarized content.

Please cancel claim 11.

Please replace claim 17 with:

17. (Currently Amended) A computer system, comprising:                one or more computer devices each having one or more processors and one or more tangible storage devices; and                a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors, the program instructions comprising instructions for:
                                summarizing shared content to be displayed by one or more applications; 
expanding the summarized content to full content during a screen share with a second computer; 
reverting the full content back to the summarized content upon detecting a user is away from the second computer; [[and]]
replacing the summarized content with a code name when the second computer is engaged in a different screen sharing session,
                                                wherein the code name is based on a communication history between the first computer and the second computer;
receiving, by the second computer, the summarized content shared by the one or more applications; and
displaying, by the second computer, the summarized content.
Please cancel claim 18.


Allowable Subject Matter
Claims 1, 3-10, 12-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention relates to a method for safeguarding confidential information during a screen share between two computing devices each having a screen. The method includes receiving, from a first computer, a request to share content of one or more applications displayable on a screen of a second computer. The method further includes summarizing the content to be displayed by the one or more applications, and transmitting, by the first computer, the summarized content to be shared by the one or more applications with the second computer. In exemplary embodiments, the summarized content may be password protected. The method may further include prompting, by the second computer, a password entry and displaying, by the second computer, the summarized content based on a password match.

The closest relevant prior art made of record are:
Chen (US9,557,878) teaches a screen sharing session between a participating computer and a presenting computer can be established. A copy of a graphical user interface screen from the presenting computer can be presented within a display on the participating computer. A selection of the sub-portion of the copy of the graphical user interface screen from the participating computer can be received. Boundaries of the sub-portion can be determined and can be transmitted from the participating computer to the presenting computer. Responsive to receiving the boundaries, the remotely located computer can define the sub-portion of the graphical user interface screen of the presenting computer. The defined sub-portion of the graphical user interface screen can be conveyed over a network from the presenting computer to the participating computer without conveying data for other portions of the graphical user interface screen.
Cardonha (US9,582,574) teaches Embodiments of the present invention provide methods, systems, and computer program products for summarizing, displaying, and navigating content. In one embodiment, text content is parsed to generate representative terms that are linked to portions of the text content to which they correspond. The representative terms can be provided to a user alongside the text content to provide an up-to-date navigable overview of the text content for the user.
Dirik (US8,687,941)) teaches Techniques are disclosed for automatic static summarization of videos. For example, a method of creating a static summary of a video comprises the following steps. Shots in the video are detected, wherein the detected shots are frames of the video having a correlation. The detected shots are clustered into clusters based on similarity. The clusters of shots are ranked. At least a portion of the shots are selected based on cluster ranking for inclusion in the static summary. The static summary is generated by combining thumbnail images of the selected shots. Prior to the ranking step, the method may further comprise detecting a presence of slides in any of the shots, and the ranking of a given shot is based in part on whether the shot is a slide. By way of example, such static summaries can be shared in emails and in calendar applications.  
Cai (US8,245,135) teaches the present invention relates to a method of producing a visual summarization of text documents. More specifically, the present invention relates to a visual text analysis tool to aid users in analyzing a large collection of text documents. The location of critical information in a large collection of text documents, and/or gleaning of useful insights from such a collection, can be time consuming and laborious. An example of a large collection of text documents is a collection of emails.
Chen (US7,747,685) teaches a method and apparatus is provided for automatically detecting display sharing, setting display sharing status, and generating alerts in instant messaging. If the display is shared, the present invention intercepts an instant message before it is displayed and generates alerts to senders. Senders have options to display the message, delete the message, or allow the message to be queued until display is no longer shared. Alternatively, if the sender's instant messaging application supports the functionality, the mechanism of the present invention may present the user with options to display the message or allow the message to be queued until display is no longer shared without sending an alert message. A privacy list of contacts may be automatically built when integrated with a calendar system for controlling instant messaging access and behavior.
Morrison (US2002/0038346) teaches a host computer is described which enables a plurality of guest computers of different types to view the screen of a remote host computer directly over the Internet using screen sharing software and a standard web browser. Each computer receives an appropriate set of instructions from a web server to activate their local screen sharing application. This activation allows said computers to cease to communicate with the web server and establish a direct communication with the remote host computer.
Fan (US10,061,761) teaches in one embodiment, a computer-implemented method includes extracting one or more keywords from summarized content according to one or more classified topics. The method also includes searching for visual aid elements that relate to the one or more keywords in a visual aid element repository that stores a plurality of visual aid elements. In addition, the method includes selecting one or more visual aid elements from the visual aid element repository based on a type of the one or more classified topics. Also, the method includes generating at least one visual aid object using the one or more visual aid elements based on at least one predefined visual aid template. Moreover, the method includes delivering the at least one visual aid object to one or more registered devices of at least one user.
Chen (US2013/0290861) teaches A screen sharing session between a participating computer and a presenting computer can be established. A copy of a graphical user interface screen from the presenting computer can be presented within a display on the participating computer. A selection of the sub-portion of the copy of the graphical user interface screen from the participating computer can be received. Boundaries of the sub-portion can be determined and can be transmitted from the participating computer to the presenting computer. Responsive to receiving the boundaries, the remotely located computer can define the sub-portion of the graphical user interface screen of the presenting computer. The defined sub-portion of the graphical user interface screen can be conveyed over a network from the presenting computer to the participating computer without conveying data for other portions of the graphical user interface screen.
Brolley(US2013/0007895) teaches  A method, system or computer usable program product for filtering content in a screen sharing session based on user access rights including initiating the screen sharing session between a first and nth user, displaying the content on a first screen of the first user wherein the content is derived from a content source including a content representation and including a set of secure elements requiring access rights to view, determining a first subset of secure elements that the nth user has access rights to view, and transmitting the content representation and the first subset of secure elements to the nth user during the screen sharing session.
DeGrazia (US2009/0217177) teaches in one embodiment, a method for sharing data displayed on a user's computer screen includes displaying a movable tile on the user's computer screen, the tile being positionable on the computer screen to identify data displayed on the user's computer screen and selected for sharing with one or more remote users. The method further includes transmitting the data identified by a position of the tile on the user's computer screen to the remote users, receiving shared data from one of the remote users, and displaying the shared data on the user's computer screen. The identified data includes only a portion of data displayed on the user's computer screen and the shared data corresponds to data displayed on a portion of said remote user's computer screen.
Theurer (US2006/0031779) teaches the present invention relates to systems and methods for providing screen sharing techniques to selectively share portions of the screen between a source node and a consumer node. The source node, such as the computer of a presenter of an online meeting, may transmit screen data to a consumer node, such as the computer of an attendee of the online meeting. The consumer or attendee computer uses the screen data to display the screen of the source or presenter's computer. The techniques of the present invention provide a mechanism for not sharing a selective portion of the presenter's screen during screen sharing. So, although a certain element may be displayed on the screen of the presenter, the present invention prevents an attendee from viewing the user interface element in the screen share session.
Hansen (US2006/0208871) teaches A screen sharing system includes receiving an indication of a screen sharing condition from a remote device, receiving data from a viewing device, and hosting a screen sharing session between the remote device and the viewing device. Hosting may include making a session key available to the remote device and to the viewing device, the session key providing access to the screen sharing session, receiving session keys from both the remote device and the viewing device, and establishing the screen sharing session in response to receiving the session keys.


However, none of closest prior arts mentioned above teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 10, and 17. For example, none of the cited prior art, alone or in combination, teaches or suggest the steps of “expanding the summarized content to full content during a screen share with a second computer; reverting the full content back to the summarized content upon detecting a user is away from the second computer; replacing the summarized content with a code name when the second computer is engaged in a different screen sharing session,  wherein the code name is based on a communication history between the first computer and the second computer” in view of other limitations of claims 1, 10, and 17.   Therefore the claims are allowable over the cited prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496